Citation Nr: 1520993	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  15-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left big toe fracture with arthritis.

2.  Entitlement to service connection for a left knee injury with arthritis.

3.  Entitlement to service connection for a right knee injury with arthritis.

4.  Entitlement to service connection for residuals of in-service tubal surgery.

5.  Entitlement to service connection for residuals of bowel nick with bowel resection surgery, including as secondary to residuals of in-service tubal surgery.

6.  Entitlement to service connection for residuals of cervical surgery with partial cervix removal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1985 to October 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs Regional Office (RO) in Salt Lake City, Utah.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing via videoconference.  The hearing transcript is not associated with the record.  In a March 2015 letter, the Board notified the Veteran that the hearing transcript was unavailable due to audio malfunctions and offered to provide another hearing, accordance with 38 C.F.R. § 20.717.  In a response received in April 2015, the Veteran indicated that she did not wish to appear at another hearing and asked that the appeal be considered on the evidence of record.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that in December 2014, a statement of the case (SOC) was issued with respect to all the claims on appeal.  Following the issuance of the SOC, additional evidence was submitted to the claims file, including additional personnel records submitted in March 2015 and a VA medical opinion from April 2015, regarding the Veteran's claim for service connection for residuals of tubal surgery.  VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has reviewed the submitted evidence, it has done so solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that on remand the Veteran's claims should be reviewed with consideration of all evidence received since the December 2014 SOC, the last RO adjudication in this case.

Additionally, the record reflects that the RO attempted to obtain the Veteran's service treatment records, however, the records obtained are incomplete.  Included in the records received is a January 1992 entry where it was noted that the Veteran had checked out the "original health and dental to go on annual training.  Records were never return.  Member transfer to IRR."   The Veteran indicated in her April 2013 VA Form 21-526 (Veteran's Application for Compensation and Pension) that she had reserve service from October 1990 to November 1992.  The Veteran's DD Form 214 shows that she was transferred to the Naval Reserve Personnel Center (NRPC) in New Orleans, Louisiana upon discharge.  As there is some indication that the Veteran's service treatment records are at the NRPC, remand is required to contact the NRPC and obtain the Veteran's complete service treatment records.  

Regarding the claim for service connection for residuals of tubal surgery, the Veteran has indicated that while on active duty at NAS Chase Field in Beeville, Texas between 1988 and 1990, she had surgery performed to rectify an ectopic pregnancy.  She was sent by the Navy to a private local hospital to perform the surgery, and the surgeon did not remove the damaged right tube and left the damaged tube in.  This eventually caused her to lose a second child due to another ectopic pregnancy, when her right tube was removed, as well as the subsequent  removal of her left tube and part of her bowel.  On remand, the Veteran should be contacted and asked to provide information and necessary authorizations regarding  the private hospital in which she had her in-service surgery and then obtain treatment records from that hospital.  

Finally, as the Veteran receives continuing VA treatment, updated VA treatment records should be obtained and associated with the claims file. 
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to identify the name(s) and current address(es) of the private hospital in which she had surgery to rectify an ectopic pregnancy while in service between 1988 and 1990.  After the Veteran has signed any appropriate releases, treatment records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file, and the Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for review.

2.  Obtain the Veteran's complete service treatment records and service personnel records, in particular, ALL ACTIVE DUTY service treatment records, from the Naval Reserve Personnel Center in New Orleans, Louisiana.  Once obtained, associate those records with the claims folder.

3.  Obtain updated VA treatment records from the Cheyenne VA Medical Center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of  December 2014 to the present.

4.  Undertake any other development deemed appropriate, including if necessary, the scheduling of additional VA examinations after the receipt of treatment records.  Then readjudicate the issues on appeal, to include consideration of all evidence received subsequent to the December 2014 SOC.  If any benefit sought is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




